Case 2:14-cv-07434-DRH-AYS Document 32 Filed 09/18/19 Page 1 of 1 PageID #: 201


                                                               MOSER LAW FIRM, P.C.
 Steven J. Moser, Esq.
 Phone 516-671-1150 (EXT. 9)
 smoser@moseremploymentlaw.com



                                                        September 18, 2019

 VIA ECF

 Hon. Denis R. Hurley, USDJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re: Ruggiero v. Suffolk County, 14-cv-7434

 Dear Judge Hurley:

         I represent the Plaintiff in the above referenced matter. Please accept this letter as
 Plaintiff’s status report.

        This matter is the first in a series of cases brought against Suffolk County on behalf of 9-
 1-1 Operators and Public Safety Dispatchers alleging violations of the ADA. The second such
 case, De La Cruz Castaneda v. County of Suffolk, 15-cv-00185, is assigned to Judge Spatt.

         There are also three charges which have been making their way through the
 administrative process for years: Montaldo v. Suffolk County, Pflug v. Suffolk County, and
 DiIorio v. Suffolk County. The EEOC received timely charges on these cases prior to 2016.
 Unfortunately, the administrative process has not been completed and is beyond our control. The
 Supreme Court recently decided in Fort Bend Cty., Tex. v. Davis, 139 S. Ct. 1843, 204 L. Ed. 2d
 116 (June 3, 2019) that “Title VII's charge-filing requirement is not . . . jurisdictional” but rather
 a “prudential prerequisite.” In light of the Fort Bend we are considering the unusual step of
 filing cases before the administrative process is completed.

        In the interests of judicial economy, we expect to consolidate all cases.

        I respectfully request leave to file a further status report on or before December 1, 2019.

                                                        Respectfully submitted,

                                                        Steven J. Moser
                                                        Steven J. Moser




                   3 school street, suite 207b, glen cove, New York 11542
                     (516) 671-1150 phone              (516) 882-5420 fax
                                 www.moseremploymentlaw.com
